
	
		II
		112th CONGRESS
		1st Session
		S. 1442
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2011
			Mr. Heller (for himself,
			 Mr. Burr, Mr.
			 Vitter, and Mr. Boozman)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To provide that Members of Congress may not receive pay
		  after October 1 of any fiscal year in which Congress has not approved a
		  concurrent resolution on the budget.
	
	
		1.Short
			 titleThis Act may be cited as
			 the No Budget, No Pay
			 Act.
		2.DefinitionIn this section, the term Member of
			 Congress—
			(1)has the meaning
			 given under section 2106 of title 5, United States Code; and
			(2)does not include
			 the Vice President.
			3.Timely approval
			 of concurrent resolution on the budgetIf both Houses of Congress have not approved
			 a concurrent resolution on the budget as described under section 301 of the
			 Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 632) for a
			 fiscal year before October 1 of that fiscal year, the pay of each Member of
			 Congress may not be paid for each day following that October 1 until the date
			 on which both Houses of Congress approve a concurrent resolution on the budget
			 for that fiscal year.
		4.No pay without
			 concurrent resolution on the budget
			(a)In
			 generalNotwithstanding any other provision of law, no funds may
			 be appropriated or otherwise be made available from the United States Treasury
			 for the pay of any Member of Congress during any period determined by the
			 Chairperson of the Committee on the Budget of the Senate or the Chairperson of
			 the Committee on the Budget of the House of Representatives under section
			 5.
			(b)No retroactive
			 payA Member of Congress may not receive pay for any period
			 determined by the Chairperson of the Committee on the Budget of the Senate or
			 the Chairperson of the Committee on the Budget of the House of Representatives
			 under section 5, at any time after the end of that period.
			5.Determinations
			(a)Senate
				(1)Request for
			 certificationsOn October 1 of each year, the Secretary of the
			 Senate shall submit a request to the Chairperson of the Committee on the Budget
			 of the Senate for certification of determinations made under paragraph (2) (A)
			 and (B).
				(2)DeterminationsThe Chairperson of the Committee on the
			 Budget of the Senate shall—
					(A)on October 1 of
			 each year, make a determination of whether Congress is in compliance with
			 section 4 and whether Senators may not be paid under that section; and
					(B)determine the
			 period of days following each October 1 that Senators may not be paid under
			 section 4; and
					(C)provide timely
			 certification of the determinations under subparagraphs (A) and (B) upon the
			 request of the Secretary of the Senate.
					(b)House of
			 Representatives
				(1)Request for
			 certificationsOn October 1 of each year, the Chief
			 Administrative Officer of the House of Representatives shall submit a request
			 to the Chairperson of the Committee on the Budget of the House of
			 Representatives for certification of determinations made under paragraph (2)
			 (A) and (B).
				(2)DeterminationsThe Chairperson of the Committee on the
			 Budget of the House of Representatives shall—
					(A)on October 1 of
			 each year, make a determination of whether Congress is in compliance with
			 section 4 and whether Senators may not be paid under that section; and
					(B)determine the
			 period of days following each October 1 that Senators may not be paid under
			 section 4; and
					(C)provide timely
			 certification of the determinations under subparagraph (A) and (B) upon the
			 request of the Chief Administrative Officer of the House of
			 Representatives.
					6.Effective
			 dateThis section shall take
			 effect on February 1, 2013.
		
